           Case 3:20-cv-00237-RCJ-VCF Document 15 Filed 05/14/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      YOSEF LE ROI MUSTAFANOS,
4                                                         3:20-CV-00237-RCJ-VCF
                           Plaintiff,                     ORDER
5
      vs.
6     STATE OF NEVADA AARON FORD, THIRD
      JUDICIAL COURT CLERK OF THE STATE
7
      OF NEVADA JUDGE LEON ABERASTURI,
8
      LYON COUNTY SHERIFFS DEPARTMENT
      GREGORY KANTZ, LYON COUNTY
9     DISTRICT ATTORNEY STEPHEN RYE, U.S.
      TRUSTEE CHRISTINA LOVATO, O’MARA
10    LAW FIRM WILLIAM AND DAVID
      O’MARA, ED ANDERSON, INC., ED
11    ANDERSON ENTERPRISES EDWRAD
      ANDERSON, LAHONTON PROPERTIES
12    LEANNNDRA CARR, W.T. INC. WT SCRAP
      METALS WT AUTO ELECTRIC METAL
13
      RECYCLING CRAIG THOMAS AND JEFF
14
      CARROL, DEBORAH JUNE STRODE,
                            Defendants.
15
            Before the court are the sealed Motion for a Confidential Address Change (ECF No. 8) and Answer
16
     to Complaint (ECF No. 13).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that a telephonic hearing on the Motion for a Confidential Address
19
     Change (ECF No. 8) and Answer to Complaint (ECF No. 13), is scheduled for 11:00 AM, June 11, 2020.
20
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
21
     minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
22
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
23
     proceedings is prohibited.
24

25
            Case 3:20-cv-00237-RCJ-VCF Document 15 Filed 05/14/20 Page 2 of 2




1           The Motion for a Confidential Address Change (ECF No. 8) will remain under seal until further

2    order of the court.

3           IT IS FURTHER ORDERED that all parties, that have made an appearance in this case, must

4    attend the telephonic hearing on June 11, 2020, at 11:00 AM PST.

5           The Clerk of Court is directed to mail a copy of this order to Deborah June Strode at the address

6    listed in ECF No. 8 and at the address listed in ECF No. 9-1, to WT, LLC at the address listed in ECF No.

7    13, and to Ed Anderson at the address listed in ECF No.7.

8           DATED this 14th day of May, 2020.
                                                                 _________________________
9                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
